DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6-10-2021 have been fully considered but they are not persuasive. 
	1.  Note again that the concept of monitoring “other than an AL-1 based NPDCCH candidate with one NCCE” is interpreted as “skipping” the monitoring of that aggreation level.
2.  Allowable dependent claims have been identified.   The examiner invites the applicant to amend with the allowable subject matter so that an allowance can be issued.
3.  The examiner’s issue with Claim 16 has been overcome by the amendment.
4.  New claims 20-23 have been addressed below.
5.  Highly pertinent prior art has been identified – See PTO 892 form.
6.  With regard to the applicant’s arguments, several comments are made:
i.  It appears the applicant is attacking the references individually - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

ii.  Chen, Reddy and Seo were applied to teach specific limitations and the examiner also put forth why one skilled would be motivated to combine the references.  Chen taught the marjority of the claim and Reddy was added to teach a frame format and that the UE monitors NPDCCH candidates in the TDD special subframe.  Seo was added to teach “skipping” AL-1 if there is a case where the number of ECCE’s (ie. NCCE’s) utilized per PRB pair is insufficient.
As seen, the prior art combine to reject the claim.   
iii.  Note further that the applicant’s claims do NOT provide (in the independent claim) any reason as to WHY the system/method/device performs in the manner stated but Seo does put forth at least one reason (ie. skip AL-1 if there is a case where the number of ECCE’s utilized per PRB pair is insufficient).
Thusly, the applicant’s arguments are moot since the prior art a) teaches all the limitions in a “combined” manner and b) provides motivation to combine.
The examiner invites the applicant to amend the claims with any of the allowable subject matter so that an allowance can be issued.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2017/0181135 and further in view of Reddy et al. US 2019/0098659 et al. and Seo et al. US 2015/0229455
As per claim 1, Chen (US 2017/0181135 – See PTO 892) teaches a method in a 3rd generation partnership project (3GPP)-based for receiving a signal by a user equipment (UE) in a wireless communication system supporting narrowband Internet of Things (NB-IoT) operating in time division duplex (TDD) – See ABSTRACT which teaches NB-IoT and Figures 1, 3 and 8 teach Frequency/Time division, Para #3 teaches 3GPP), the method comprising: 
configuring a search space for a narrowband physical downlink control channel (NB-PDCCH) (Para #37 teaches a NB-PDCCH search space for NB-IoT devices) ; and 
  [0037] FIG. 7 illustrates one example of NB-PDCCH search space for NB-IoT devices. 
monitoring NPDCCH candidates in a corresponding subframe based on the configured search space (Para’s #37-39 teach the UE monitors/receives the NPDCCH data/candidates and reads/decodes/etc. the information received), 
[0037] FIG. 7 illustrates one example of NB-PDCCH search space for NB-IoT devices. In the example of FIG. 7, the allocated radio resources of the candidate NB-PDCCHs constitute UE-specific search space. In addition, the NB-PDCCH is of localized type, where the radio resources employed by a localized-type NB-PDCCH are within one or a contiguous set of PRBs. The UE-specific NB-PDCCH search space can be represented by a set of parameters [AL, R, C]. Parameter AL indicates the aggregation level, e.g., the number of NCCEs per NB-PDCCH. If AL=1, then it means that each NB-PDCCH occupies half subframe. If AL=2, then it means that each NB-PDCCH occupies one subframe. Parameter R indicates the repetition number of NB-PDCCH TTI repetition. Parameter C indicates the number of candidate NB-PDCCHs in the search space. In FIG. 7, four possible search spaces can be represented by [2, Rmax/8, 8], [2, Rmax/4, 4], [2, Rmax/2, 2], and [2, Rmax, 1], where Rmax>=8 in total 15 blind decoding.
[0038] FIG. 8 illustrates one example for NB-PDCCH blind decoding based on NB-PDCCH search space. In the example of FIG. 8, UE is configured with four PRB pairs, and an NB-PDCCH TTI is composed by four subframes n, n+1, n+2, and n+3. First, UE determines the PRBs or PRB pairs that are configured for NB-PDCCH transmission based on signaling from the base station. The signaling can be dynamic signaling (layer 1 signaling), semi-static signaling (RRC signaling), system information, or any combination thereof. UE decodes the signaling to determine the PRBs or PRB pairs allocated for NB-PDCCH transmission. Next, the UE follows a predefined or configured partitioning rule to partition each PRB into multiple NCCE and then determine the logical address of each NCCE. Next, the UE follows another predefined or configured aggregation rule to aggregate multiple NCCEs to a single candidate NB-PDCCH. Because the downlink control information is transmitted on one or more logical NCCEs by the base station, the UE can decode the downlink control information based on the logical address of the NCCEs. 
[0039] FIG. 9 is a flow chart of a method of receiving and decoding downlink control information over NB-PDCCH by NB-IoT devices in accordance with one novel aspect. In step 901, a UE receives a control signal to determine received physical resource blocks (PRBs) that carry downlink control information (DCI). In step 902, the UE determines a set of candidate narrowband physical downlink control channels (NB-PDCCHs) within the PRBs, wherein each NB-PDCCH is associated with a set of narrowband control channel elements (NCCEs) for NB-PDCCH transmission. In step 903, the UE collects a plurality of resource elements (REs) for each NCCE, wherein each NCCE consists of a number of REs based on an NCCE to RE de-mapping rule. Finally, in step 904, the UE decodes the downlink control information (DCI) that are mapped to the collected REs. 
Wherein each NPDCCH candidate is configured with one or more NCCE’s based on a corresponding Aggregatio Level (AL) – See Chen Para #8 below: and
 [0008] Narrowband downlink control channel (NB-PDCCH) design for Narrowband Internet of Thing (IoT) devices is proposed. In one novel aspect, NB-PDCCH spans both first and second slots in the region of legacy physical downlink shared channel (PDSCH). A plurality of physical resource blocks (PRBs) is allocated for NB-PDCCH transmission that carry downlink control information (DCI). Furthermore, each NB-IoT device can be configured with n.sub.PRB PRB pairs for NB-PDCCH transmission (e.g., n.sub.PRB=1, 2, 4, or 8), and an NB-PDCCH transmission time interval (TTI) is composed by n.sub.PRB subframes. An NB-PDCCH is encoded and occupies multiple narrowband control channel elements (NCCEs) based on aggregation level. In a preferred embodiment, each PRB pair for NB-PDCCH occupies two NCCEs.

[0037] FIG. 7 illustrates one example of NB-PDCCH search space for NB-IoT devices. In the example of FIG. 7, the allocated radio resources of the candidate NB-PDCCHs constitute UE-specific search space. In addition, the NB-PDCCH is of localized type, where the radio resources employed by a localized-type NB-PDCCH are within one or a contiguous set of PRBs. The UE-specific NB-PDCCH search space can be represented by a set of parameters [AL, R, C]. Parameter AL indicates the aggregation level, e.g., the number of NCCEs per NB-PDCCH. If AL=1, then it means that each NB-PDCCH occupies half subframe. If AL=2, then it means that each NB-PDCCH occupies one subframe. Parameter R indicates the repetition number of NB-PDCCH TTI repetition. Parameter C indicates the number of candidate NB-PDCCHs in the search space. In FIG. 7, four possible search spaces can be represented by [2, Rmax/8, 8], [2, Rmax/4, 4], [2, Rmax/2, 2], and [2, Rmax, 1], where Rmax>=8 in total 15 blind decoding.

[0024] FIG. 1 illustrates a mobile communication network 100 utilizing a narrowband physical downlink control channel (NB-PDCCH) in accordance with one novel aspect. Mobile communication network 100 is an OFDM/OFDMA system comprising a base station eNodeB 101 and a plurality of user equipment UE 102, UE 103, and UE 104. When there is a downlink packet to be sent from eNodeB to UE, each UE gets a downlink assignment, e.g., a set of radio resources in a physical downlink shared channel (PDSCH). When a UE needs to send a packet to eNodeB in the uplink, the UE gets a grant from the eNodeB that assigns a physical uplink shared channel (PUSCH) consisting of a set of uplink radio resources. The UE gets the downlink or uplink scheduling information from a physical downlink control channel (PDCCH) that is targeted specifically to that UE. In addition, broadcast control information is also sent in PDCCH to all UEs in a cell. The downlink or uplink scheduling information and the broadcast control information, carried by PDCCH, is referred to as downlink control information (DCI). 
Wherein, in monitoring the NPDCCH candidates (see previous/above which teaches monitoring the NPDCCH candidates),
But is silent on 
Based on that the corresponding subframe is a TDD special subframe between a DL subframe and an UL subframe, where the TDD special subframe includes a DwPTS, a GP and an UpPTS, the UE monitors each NPDCCH candidate in the TDD special subframe, other than an AL-1 based NPDCCH candidate with one NCCE.

At least Reddy (US 2019/0098659 – See PTO 892) teaches that a TDD NB-IoT system has an “S” subframe (special subframe) that is comprised of three parts, the downlink (pilot time slot), the Uplink (pilot time slot) and the Guard Period, which reads on the claim limitation of “Based on that the corresponding subframe is a TDD special subframe between a DL subframe and an UL subframe, where the TDD special subframe includes a DwPTS, a GP and an UpPTS, the UE monitors each NPDCCH candidate in the TDD special subframe”):
 [0041] The "S" subframe is used for switching between DL and UL sub-frames. The "S" subframe is divided into 3 parts as shown in the FIG. 2 : Downlink Pilot Time Slot (DwPTS), Guard Period (GP) and Uplink Pilot Time Slot (UpPTS). The time durations of DwPTS and UpPTS is shown in FIG. 3, subject to the total length of DwPTS, GP and UpPTS being equal to, for example, 30720.Ts=1 ms where "X" is the number of additional symbols in UpPTS provided by higher layer parameter. Depending on the "S" subframe configuration "X" can be either 2 or 4. Effective UL transmission duration is sum of total number of UL subframes and total number of UpPTS symbols. Maximum possible continuous UL transmission duration is the sum of 3 UL subframes (UL-DL configurations 0, 3 and 6) and 6 UpPTS symbols (special subframe configurations 5 and 9, when X=4), which is 105312.T.sub.s=3.428 ms. Both preamble format (preamble format-0 and preamble format-1) durations (see table 2) are greater than maximum possible continuous UL reserved transmission duration. Hence, this limits the use of the existing FDD-NPRACH preamble design for standardizing of the TDD NB-IoT system.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that it is based on that the corresponding subframe is a TDD special subframe between a DL subframe and an UL subframe, where the TDD special subframe includes a DwPTS, a GP and an UpPTS, the UE monitors each NPDCCH candidate in the TDD special subframe is used, to provide the ability to conform to systems/standards that use a this specific frame arrangement for 3GPP  such as in the popular NB-IoT systems (along with uplink and downlink periods).
With regard to (monitoring) other than an AL-1-based NPDCCH candidate with one NCCE, the examiner puts forth Seo et al. US 2015/0229455 who teaches “skipping” AL-1 if there is a case when the number of ECCE’s (ie. NCCE’s) which can be utilized per PRB pair is insufficient.
[0144] As mentioned above, the equation above is indented for a case in which the number of ECCEs per PRB pair is not 4. For example, there may be a case in which the number of ECCEs in a PRB pair is set to 2 (d=2) rather than to 4 (d=4) (for example, only two APs are used in the case of the extended CP) in order to efficiently manage the PUCCH resources. Otherwise, there may be a case in which aggregation level 1 is skipped since the number of ECCEs which can be utilized per PRB pair is insufficient. In this case, d=2 may be applied in place of d=4 in order to efficiently use the PUCCH resources.
NOTE that Lee et al. US 2018/0317198, pertinent but not cited, teaches that ECCE (Enhanced Control Channel Element) and NCCE (Narrowband Control Channel Element) can be used interchangeably.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it (monitors) other than an AL-1-based NPDCCH candidate with one NCCE, to provide the ability to skip AL-1 since there can be a case where the number of ECCE’s which can be utilized per PRB pair is insufficient (hence it should be skipped)
	

As per claim 2, the combo teaches claim 1, but is silent on wherein UE monitors an AL-2-based NPDCCH with two NCCE’s 
[From Para #33]: Each NB-PDCCH is encoded and occupies multiple NCCEs. As depicted by table 400 of FIG. 4, there are many possible NB-PDCCH formats can be used. For NB-PDCCH Format 0, each NB-PDCCH occupies one NCCE, e.g., the aggregation level AL=1, and the number of REs per NB-PDCCH is 72. For NB-PDCCH Format 1, each NB-PDCCH occupies two NCCEs, e.g., the aggregation level AL=2, and the number of REs per NB-PDCCH is 144.
[0037] FIG. 7 illustrates one example of NB-PDCCH search space for NB-IoT devices. In the example of FIG. 7, the allocated radio resources of the candidate NB-PDCCHs constitute UE-specific search space. In addition, the NB-PDCCH is of localized type, where the radio resources employed by a localized-type NB-PDCCH are within one or a contiguous set of PRBs. The UE-specific NB-PDCCH search space can be represented by a set of parameters [AL, R, C]. Parameter AL indicates the aggregation level, e.g., the number of NCCEs per NB-PDCCH. If AL=1, then it means that each NB-PDCCH occupies half subframe. If AL=2, then it means that each NB-PDCCH occupies one subframe. Parameter R indicates the repetition number of NB-PDCCH TTI repetition. Parameter C indicates the number of candidate NB-PDCCHs in the search space. In FIG. 7, four possible search spaces can be represented by [2, Rmax/8, 8], [2, Rmax/4, 4], [2, Rmax/2, 2], and [2, Rmax, 1], where Rmax>=8 in total 15 blind decoding.



As per claim 12, the combo teaches claim 1, wherein the downlink period represents a downlink pilot time slot (DwPTS), and the uplink period represents an uplink pilot time slot (UpPTS) – See Reddy, Para #41 that teaches DwPTS and UpPTS):  
 [0041] The "S" subframe is used for switching between DL and UL sub-frames. The "S" subframe is divided into 3 parts as shown in the FIG. 2 : Downlink Pilot Time Slot (DwPTS), Guard Period (GP) and Uplink Pilot Time Slot (UpPTS). The time durations of DwPTS and UpPTS is shown in FIG. 3, subject to the total length of DwPTS, GP and UpPTS being equal to, for example, 30720.Ts=1 ms where "X" is the number of additional symbols in UpPTS provided by higher layer parameter. Depending on the "S" subframe configuration "X" can be either 2 or 4. Effective UL transmission duration is sum of total number of UL subframes and total number of UpPTS symbols. Maximum possible continuous UL transmission duration is the sum of 3 UL subframes (UL-DL configurations 0, 3 and 6) and 6 UpPTS symbols (special subframe configurations 5 and 9, when X=4), which is 105312.T.sub.s=3.428 ms. Both preamble format (preamble format-0 and preamble format-1) durations (see table 2) are greater than maximum possible continuous UL reserved transmission duration. Hence, this limits the use of the existing FDD-NPRACH preamble design for standardizing of the TDD NB-IoT system.


As per claim 13, the combo teaches claim 1, wherein the physical downlink control channel is a narrowband physical downlink control channel (NPDCCH*) – See Chen’s Abstract that teaches a narrowband downlink control channel):
ABSTRACT:  Narrowband downlink control channel (NB-PDCCH*) design for Narrowband Internet of Thing (IoT) devices is proposed
*NOTE: The applicant wrote the acronym as NPDCCH while Chen wrote it as NB-PDCCH -- but they’re both the same.  See at least Axmon (US 2017/0288845 – see PTO 892) pertinent but not cited:
[0048] In the downlink design, NB-IoT supports both master information broadcast and system information broadcast which are carried by different physical channels. For in-band operation, it is possible for NB-IoT UE to decode NB-PBCH (also referred to as NPBCH) without knowing the legacy PRB index. NB-IoT supports both downlink physical control channel ( NB-PDCCH, also referred to as NPDCCH) and downlink physical shared channel (PDSCH, also referred to as NPDSCH). The operation mode of the NB-IoT radio access must be indicated to the UE, and currently 3GPP consider indication by means of NB-SSS (also referred to as NSSS), NB-MIB (carried on NB-PBCH, also referred to as NPBCH), or perhaps other downlink signals.


As per claim 14, see the rejection of claim 1 which contains each limitation AND a user equipment (UE) configured to receive a signal in a 3rd generation partnership project (3GPP)-based wireless communication system supporting narrowband Internet of Things (NB-IoT) operating in time division duplex (TDD), the UE comprising: a radio frequency (RF) transceiver; and a processor operatively connected to the RF transceiver, (Chen, figure 1 shows an UE’s 102-104 that transmit/receive data per the design put forth in claim 1.  Figure 2 shows the transceivers used by eNodeB and UE.  Also see figures 9-10 which show the system and process/controlling steps of the UE from the network eNB processing device).




As per claim 15, see the rejection of claim 1 which contains each limitation AND a processing device configured to control a UE to receive a signal from a 3rd generation partnership project (3GPP)-based wireless communication system supporting NB-IoT operating in time division duplex (TDD) (Chen, figure 1 shows UE’s 102-104 that transmit/receive data per the design put forth in claim 1.  Figure 2 shows the transceivers used by eNodeB  and UE.  Also see figures 9-10 which show the system and process/controlling steps of the UE from the network eNB processing device).

As per claim 17, the combo teaches a non-transitory processor readable medium recorded thereon instructions for executing the method of claim 1 (See Chen, figures 9-10) that teach pseudo-code steps that are stored in processor/code to perform the methods outlined)


As per claim 18, see the rejection of claim 1 which contains each limitation AND the method for transmitting a signal by a base station (BS) in a 3rd generation partnership project (3GPP)-based wireless communication system supporting narrowband Internet of Things (NB-IoT) operating in time division duplex (TDD) (Chen, figure 1 shows an eNodeB 101 that transmits data per the design put forth in claim 1 to the UE)

As per claim 19, see the rejection of claim 1 which contains each limitation AND a base station (BS) configured to support a 3rd generation partnership project (3GPP)-based wireless communication, the BS comprising: a transceiver; and a processor configured to control the transceiver to perform time division duplex (TDD) based narrowband Internet of Things (NB-IoT) operations (Chen, figure 1 shows an eNodeB 101 that transmits data per the design put forth in claim 1 to the UE.  Figure 2 shows the transceivers used by eNodeb and UE)



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Lee
As per claim 3, the combo teaches claim 1, but is silent on wherein based on  number of NPDCCH repetitions for the physical downlink control channel being equal to 1, 
Note that Chen does teach the concept of repetitions:
[From Para #33] “..Note that the repetition number R is further defined for the NB-PDCCH TTI repetition”.  
[From Para #37} “..Parameter R indicates the repetition number of NB-PDCCH TTI repetition”.
Seo, previously cited, teaches the AL-1-based NPDCCH candidate is not monitored by the UE in the TDD special subframe in certain instance(s), see Para #144).
At least Lee (US 2016/0353440 – See PTO 892) teaches the aggregation level and number of repetitions can be predefined or configured, hence one skilled can broadly interpret ANY number of repetitions (ie. 1) being predefined to configure the device to use any aggregation level other than level 1 (Since the claim language does not preclude a predefined configuration, the teachings of Lee provide for predefining that a repetition of 1 for the PDCCH for aggregation level 2 or above):
[0346] For EPDCCH distributed mode, a WTRU may monitor an aggregation level set such as [1, 2, 4, 8, 16] in combination with the number of repetitions that may be predefined or configured by higher layer signaling.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when a number of repetitions for the physical downlink control channel is equal to 1, the search space is configured except aggregation level 1 in the TDD special subframe, to provide the ability to preconfigure the system to use any aggregation level with any number of repetitions (ie. if 1 repetition, then use aggregation level 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Hedlund
As per claim 4, the combo teaches claim 1, but is silent on wherein when the downlink period of the TDD special subframe includes a specific number of orthogonal frequency division multiplexing (OFDM) symbols or less, the AL-1-based NPDCCH candidate is not monitored by the UE 
Seo, previously cited, teaches the AL-1-based NPDCCH candidate is not monitored by the UE in the TDD special subframe in certain instance(s), see Para #144).
At leat Hedlund (US 2011/0194524 – See PTO 892) teaches that an aggregation level of 2 can be used with at least 3 OFDM symbols, hence a specific number of OFDM symbols is correlated to an aggregation that is NOT level 1.
 [0059] FIG. 7 illustrates a portion of an example cost matrix. More particularly, FIG. 7 illustrates portions of a cost matrix that pertain to a Physical Downlink Control Channel (PDCCH) of an example scenario having an aggregation level 2. In the scenario reflected by the cost matrix of FIG. 7, it is assumed that the system is a 5 MHz bandwidth system; that the aggregation level is 2; that 3 OFDM symbols (e.g., symbols OFDM(0), OFDM(1), and OFDM(2) are to be used for the control region; and, that there is a maximum of 20 control channel elements (CCEs) available in the control region. In general, for each Physical Downlink Control Channel (PDCCH) candidate the number of required control channel elements (CCEs) must be known (e.g. from link adaptation or similar), and the aggregation level of interest is known (in the example scenario above the aggregation level 2 is assumed). 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when the downlink period of the TDD special subframe includes a specific number of orthogonal frequency division multiplexing (OFDM) symbols or less, the search space is configured except aggregation level 1 in the TDD special subframe, to provide the ability to use various numbers of OFDM symbols with various aggregation levels (that aren’t level 1).
	NOTE the claim does not specify a reason as to why the specific number of OFDM system will cause aggregation level 1 not to be used.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Kwon US 2012/0307821
As per claim 5, the combo teaches claim 1, but is silent on wherein based on a value indicated by control format indicator (CFI) information for the TDD special subframe is less than a specific value the AL-1-based NPDCCH candidate is not monitored by the UE, 
Seo, previously cited, teaches the AL-1-based NPDCCH candidate is not monitored by the UE in the TDD special subframe in certain instance(s), see Para #144).
At least Kwon (US 2012/0307821 – See PTO 892) teaches that the PCFICH (control format indicator channel) can include an aggregation level indicating a self-duplicating rate which, if/when set to a number above 1, will cause the aggregation rate to be 2 or above, hence Level 1 will not be used:
[0132] A reason that an energy ratio used for determining Q.sub.in is lower than Q.sub.out, is that the energy ratio is based on the parameter set for transmitting the PDCCH/PCFICH and the BER of the hypothetical PDCCH transmission. The parameters set for transmitting the PDCCH /PCFICH may include a DCI format of a PDCCH, a number of OFDM symbols through which control information of a subframe is transmitted, an aggregation level indicating a self-duplication rate of the PDCCH, and the like. The parameters may be affected by a bandwidth of a DL. Q.sub.out and Q.sub.in may be affected based on whether a UE performs discontinuous reception (DRX) with respect to a corresponding cell.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when a value indicated by control format indicator (CFI) information for the TDD special subframe is less than a specific value, the search space is configured except aggregation level 1 in the TDD special subframe, to provide the ability to use parameters in the CFI to set the aggregation level (at least an aggregation level indicating a self-duplicating rate which, if/when set to a number above 1, will cause the aggregation rate to be 2 or above, hence Level 1 will not be used).
	NOTE that the CFI parameter value(s) are not defined in the claim.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Kurth US 2019/0357270
As per claim 6, the combo teaches claim 1, but is silent on wherein the search space includes a common search space (CSS).  
At least Kurth (US 2019/0357270 – See PTO 892) teaches using both a common search space (CSS) and a user-specific search space (USS)
[0039] With a NPDCCH allocated in unlicensed spectrum only, the connection to the base station might be blocked by external interference resulting in a connection error. To ensure reliable physical layer control signaling, the simultaneous monitoring of NPDCCH in both unlicensed and licensed spectrum is proposed. For both common search space (CSS) type 2 as well as user specific search space (USS), the UE shall monitor the unlicensed NB-IoT carrier, if configured, as well as the anchor carrier in licensed spectrum. The monitoring period for each of them is configured via system information (CSS type 2) and via dedicate configuration (USS). This way, the UE can be reached via licensed spectrum even if the NPDCCH in unlicensed spectrum is blocked.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the search space includes a common search space (CSS), to provide the ability to use both a common and/or user-specific search space (for at least NB-IoT systems).


As per claim 7, the combo teaches claim 1, but is silent on wherein the search space includes a UE-specific search space (USS).  
At least Kurth (US 2019/0357270 – See PTO 892) teaches using both a common search space (CSS) and a user-specific search space (USS)
[0039] With a NPDCCH allocated in unlicensed spectrum only, the connection to the base station might be blocked by external interference resulting in a connection error. To ensure reliable physical layer control signaling, the simultaneous monitoring of NPDCCH in both unlicensed and licensed spectrum is proposed. For both common search space (CSS) type 2 as well as user specific search space (USS), the UE shall monitor the unlicensed NB-IoT carrier, if configured, as well as the anchor carrier in licensed spectrum. The monitoring period for each of them is configured via system information (CSS type 2) and via dedicate configuration (USS). This way, the UE can be reached via licensed spectrum even if the NPDCCH in unlicensed spectrum is blocked.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the search space includes a common search space (CSS), to provide the ability to use both a user-specific and/or common search space (for at least NB-IoT systems).


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Rico Alvarino US 2017/0134880
As per claim 8, the combo teaches claim 1, but is silent on wherein when a maximum number of NPDCCH repetitions 
Seo, previously cited, teaches the AL-1-based NPDCCH candidate is not monitored by the UE in the TDD special subframe in certain instance(s), see Para #144).
	At least Rico Alvarino (US 2017/0134880 – See PTO 892) teaches a repetition/aggregation level defined as R=2, 4, 8 where 2, 4, 8 specify the repetition/aggregation level required, thusly the repetition equals the aggregation level.   So if/when the maximum repetitions Rmax are 8, 4 or 2, then the aggregation level is the same, ie. 8, 4 or 2 as defined by Rico Alvarino, hence Level 1 is not set/used:
 	[0092] Specifically, method 600 includes, at block 602, setting, by a processor, a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on a transmission power required by a mobile device for reception, wherein the first search space comprises one or more locations where unicast control information may be retrieved by the mobile device, and wherein the second search space comprises one or more locations where control information for more than one mobile device may be retrieved by the mobile device. As an example, eNB 105 may, under control of controller/processor 240 and/or wireless radios 1000a-t and/or antennas 234a-t, set a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on a transmission power required by a mobile device for reception. For example, different UEs capable of communicating with a base station may require different repetition /aggregation levels for communications from the base station. For example, one UE capable of communicating with a base station may be a UE located deep in a basement of a residence or behind layers of concrete of a building, such as a utility meter. Such a UE may have a repetition /aggregation level defined as R=[2, 4, 8], where 2, 4, and 8 specify the repetition /aggregation level required based on the properties of the communication from a base station. R=[2, 4, 8] signifies that, at a minimum, the UE requires at least a repetition level of 2 and that the maximum repetition level that may be required for the UE is 8. In other words, a repetition level of 2 means that the communication must be transmitted 2 times, and a repetition level of N means that the communication must be transmitted N times. Another UE may have less demanding repetition levels, for example, because the UE is not blocked by layers of material, and thus may have a repetition level defined as R=[1, 2, 4]. Accordingly, as indicated at block 602, the base station may set a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on the repetition levels associated with a mobile device, i.e., a transmission power required by a mobile device for reception. In some aspects of the disclosure, the repetition level may be referred to as a bundle size to associate with communication.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when a maximum number of repetitions Rmax for the physical downlink control channel is configured to be less than a specific value, the search space is configured except aggregation level 1 in the TDD special subframe, to provide the ability to set the aggregation level to the repetition rate (and for levels 2 and above, the aggregation level will not be 1).
	Note that the claim does not specify the value(s) of Rmax.


As per claim 9, the combo teaches claim 1, but is silent on based on a number of NPDCCN repetitions 
Seo, previously cited, teaches the AL-1-based NPDCCH candidate is not monitored by the UE in the TDD special subframe in certain instance(s), see Para #144).
At least Rico Alvarino (US 2017/0134880 – See PTO 892) teaches a repetition/aggregation level defined as R=2, 4, 8 where 2, 4, 8 specify the repetition/aggregation level required, thusly the repetition equals the aggregation level.   So if/when the number of repetitions is set to 8, 4 or 2 (which is less than some specific value of R), then the aggregation level is the same, ie. 8, 4 or 2 as defined by Rico Alvarino, hence Level 1 is not set/used:
 	[0092] Specifically, method 600 includes, at block 602, setting, by a processor, a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on a transmission power required by a mobile device for reception, wherein the first search space comprises one or more locations where unicast control information may be retrieved by the mobile device, and wherein the second search space comprises one or more locations where control information for more than one mobile device may be retrieved by the mobile device. As an example, eNB 105 may, under control of controller/processor 240 and/or wireless radios 1000a-t and/or antennas 234a-t, set a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on a transmission power required by a mobile device for reception. For example, different UEs capable of communicating with a base station may require different repetition /aggregation levels for communications from the base station. For example, one UE capable of communicating with a base station may be a UE located deep in a basement of a residence or behind layers of concrete of a building, such as a utility meter. Such a UE may have a repetition /aggregation level defined as R=[2, 4, 8], where 2, 4, and 8 specify the repetition /aggregation level required based on the properties of the communication from a base station. R=[2, 4, 8] signifies that, at a minimum, the UE requires at least a repetition level of 2 and that the maximum repetition level that may be required for the UE is 8. In other words, a repetition level of 2 means that the communication must be transmitted 2 times, and a repetition level of N means that the communication must be transmitted N times. Another UE may have less demanding repetition levels, for example, because the UE is not blocked by layers of material, and thus may have a repetition level defined as R=[1, 2, 4]. Accordingly, as indicated at block 602, the base station may set a first search space configuration for a first search space and a second search space configuration for a second search space based, at least in part, on the repetition levels associated with a mobile device, i.e., a transmission power required by a mobile device for reception. In some aspects of the disclosure, the repetition level may be referred to as a bundle size to associate with communication.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein when a number of repetitions R for the physical downlink control channel is less than a specific value Rth, the search space is configured except aggregation level 1 in the TDD special subframe, to provide not using aggregation level 1 if if/when the number of repetitions is set to 8, 4 or 2 (which is less than some specific value of R).
Note that the claim does not specify the value(s) of R.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Reddy/Seo and further in view of Xia US 2018/0343091
As per claim 16, the combo teaches claim 1, but is silent on wherein the NPDCCH is mapped on at least one of the DwPTS of the TDD special subframe or the downlink subframe.  	The examiner notes that Chen teaches NPDCCH and Reddy taught DwPTS and UpPTS of the TDD special subframe but not all together.
Xia US 2018/0343091 teaches that transmitting the NPDCCH in a downlink subframe and/or a DwPTS, which reads on the claim limitation 
The transmission method includes: transmitting, by a base station, a narrowband physical downlink control channel NB-PDCCH in an n.sup.th downlink subframe or a downlink pilot timeslot DwPTS in an n.sup.th subframe to a user terminal, where the NB-PDCCH is mapped to an NB-PDCCH mapped basic element, the NB-PDCCH mapped basic element includes a first frequency resource or a second frequency resource in a frequency domain and includes at least one orthogonal frequency division multiplexing OFDM symbol included in the n.sup.th downlink subframe or the downlink pilot timeslot DwPTS in the n.sup.th subframe in a time domain, a bandwidth of the first frequency resource is less than or equal to 180 kHz, the second frequency resource is a frequency resource included in a resource block RB, and n.gtoreq.1.  (Abstract)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the NPDCCH is mapped on at least one of the DwPTS of the TDD special subframe or the downlink subframe, to provide the ability for the BTS to transmit the NPDCCH via either the downlink or DwPTS.







Allowable Subject Matter
Claims 10-11 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs that are not found in at least the prior art of record, either alone or in combination.
Claim 10:  wherein the specific value Rth is indicated by higher layer signaling, or determined based on a maximum number of repetitions Rmax for the physical downlink control channel.  
	Claim 11:  wherein an aggregation level represents a number of control channel elements, and one control channel element includes 6 subcarriers.  

	Claim 20:  wherein the UE does not monitor the AL-1 based NPDCCH candidate in the TDD special subframe, irrespective of a number of NCCEs included in the TDD special subframe.  

Claim 21:  wherein the AL-1 based NPDCCH candidate is not monitored in all TDD special subfames configured in the UE.  

Claim 22: wherein the AL-1 based NPDCCH candidate is not monitored by the UE only in the TDD special subframe.  

Claim 23: wherein the AL-1 based NPDCCH candidate is not monitored by the UE, only based on the corresponding subframe being the TDD special subframe.


	Certain claims may require intervening claims for allowability.





Conclusion
Pertinent prior art not used in the rejection – Each teaches highly similar concepts as found in applicant’s current independent claims:
US 20190305899 SYSTEM, APPARATUS AND METHOD FOR ESTABLISHING CONNECTIONS FOR NARROW-BAND IOT DEVICE
  [0092] Turning to the table 500 illustrated in FIG. 5, the R.sub.max values 502 may be configured such that R.sub.max, or the maximum number of repetitions for NPDCCH, may be set to 1, 2, 4, 8 or greater. The number of repetitions R ( NPDCCH repetition factor) are then configured as shown in 504 to correspond to each R.sub.max value. Thus R.sub.max of 1 results in only 1 repetition, an R.sub.max of 2 may result in 1 or 2 repetitions, an R.sub.max of 4 may result in 1, 2, or 4 repetitions, while an R.sub.max of 8 or greater results in repetitions of R.sub.max/8, R.sub.max/4, R.sub.max/2, or R.sub.max. Furthermore, each repetition value R 504 has a corresponding DCI subframe repetition number 506. Moreover, each repetition value R 504 may have a corresponding Number of CCE's available for PDCCH ( NCCE) and indices of monitored NPDCCH candidates 508 with aggregation levels (L') 1 or 2 for transmitting a DCI. With L'=1, two DCIs may be multiplexed in one subframe, otherwise one subframe only carries one DCI (e.g., L'=2), giving rise to a lower coding rate and improved coverage. The NCCE may be considered a resource allocation unit for PDCCH. The NCCE may be configured under a plurality of formats (Format 0 and Format 1), where NPDCCH Format 0 takes up only one NCCE and NPDCCH format 1 takes up two NCCEs. 

US 20200280393  PDCCH MONITORING FOR LOW POWER CONSUMPTION FOR NARROW BAND INTERNET OF THINGS
 [0003] Narrowband IoT (NB-IoT) is a Low Power Wide Area Network (LPWAN) radio technology standard that has been developed to enable a wide range of devices and services to be connected using cellular telecommunications bands. NB-IoT is a narrowband radio technology designed for the Internet of Things (IoT), and is one of a range of Mobile IoT (MIoT) technologies standardized by the 3GPP. The physical structure of physical downlink control channel for NB-IoT needs to be addressed. In one example, narrowband PDCCH ( NPDCCH) spans both first and second slots in the region of legacy Physical Downlink Shared Channel (PDSCH). A plurality of physical resource blocks (PRBs) is allocated for NPDCCH transmission that carry downlink control information (DCI). An NPDCCH is encoded and occupies multiple narrowband control channel elements (NCCEs) based on aggregation level. In a preferred embodiment, each PRB pair for NPDCCH occupies two NCCEs. 

US 10356752  Early termination for paging search in common search space
Description Paragraph - DETX (36):
    Excluding NRS resources elements and other resource elements not used for NPDCCH, e.g., those for Cell-Specific Reference Signal (not shown), resource elements in the sub-region 320 or the sub-region 321 may constitute a Narrowband Control Channel Element (NCCE), to which data symbols of an NPDCCH are mapped. For example, NCCE0 may be in the sub-region 320, and NCCE1 the sub-region 321. An NPDCCH may occupy either one or both of the two NCCEs, corresponding to aggregation level "1" for one NCCE or "2" for two NCCEs. In some cases, an NPDCCH associated with paging (i.e., scrambled by P-RNTI) may occupy the two NCCEs of a subframe. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414